UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 31, 2015 POWIN CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-54015 87-0455378 State or other jurisdiction incorporation Commission File Number IRS Employer Identification No. 20th Ave. Tualatin, OR 97062 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(503) 598-6659 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5- Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors;Appointment of Certain Officers; Compensatory Arrangements of CertainOfficers EffectiveJuly 31, 2015, the following individuals were elected as directors to serve until the next annual meeting of shareholders or until their respective successors have been duly qualified and elected: Joseph Lu Jingshuang Liu George N. Gabriel Danny Lu Jim Osterman M. Todd Singh Effective July 31, 2015, the following individuals were elected as officers to serve until the next annual meeting of directors or until their respective successors have been duly qualified and elected: Joseph Lu President, Chief Executive Officer and Interim Principal Financial Officer Nicholas Goyak Secretary Jingshuang Liu Vice-President, Supply Chain Danny Lu Vice-President, Global Procurement Item 5.07 Submission of Matters to a Vote of Security Holders On July 31, 2015, the Company held its Annual Meeting of Shareholders at which a quorum was present. The shareholders (a) elected six (6) directors, each to serve until the next Annual Meeting or until a successor has been elected and qualified and (b) the shareholders provided the required advisory votes on named executive compensation. The vote tabulations are as follows: Election of Directors Director Nominee Votes For Against Abstain Joseph Lu 0 0 Jungshaung Liu 0 0 George N. Gabriel 0 0 Danny Lu 0 0 Jim Osterman 0 0 M. Todd Singh 0 0 Ratification of Anton & Chia, LLP as Independent Auditors for Fiscal Year 2015 Votes For Against Abstain 0 0 Shareholder Advisory Vote on Named Executive Compensation Approve Not Approve 0 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POWIN CORPORATION Dated: August 3, 2015 By: /s/ Joseph Lu President and Chief Executive Officer
